SECOND AMENDMENT TO

PURCHASE AND SALE AGREEMENT

THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Second Amendment”)
is made and entered into as of January 5, 2007 by and between GREIT–ONE WORLD
TRADE CENTER, L.P., a California limited partnership (“Seller”), and LEGACY
PARTNERS REALTY FUND II, LLC, a Delaware limited liability company (“Buyer”).

RECITALS

A. Seller and Buyer have entered into that certain Purchase and Sale Agreement
dated as of August 17, 2006, as amended by that certain First Amendment to
Purchase and Sale Agreement dated as of September 21, 2006 (as amended, the
“Purchase Agreement”), with respect to that certain real property commonly known
as One World Trade Center, located in the County of Los Angeles, State of
California, and more particularly described in the Purchase Agreement.

B. The parties hereto desire to amend the Purchase Agreement to confirm certain
matters as set forth below.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Seller and Buyer agree as follows:

1. Defined Terms. Initially capitalized terms used in this Second Amendment and
not otherwise defined in this Second Amendment shall have the meanings provided
for such terms in the Purchase Agreement.

2. Closing. Notwithstanding anything to the contrary in Section 7.2.1 of the
Purchase Agreement, Seller and Buyer agree that the outside date for Closing
shall be extended to January 22, 2007. Buyer and Seller covenant and agree to
cooperate with one another and to use all commercially reasonable efforts to
resolve all outstanding issues and to confirm the respective obligations of the
parties in order to accommodate a Closing on or before January 22, 2007.

3. Miscellaneous. Except to the extent expressly modified by this Second
Amendment, the Purchase Agreement remains in full force and effect. To the
extent of any inconsistency between this Second Amendment and the Purchase
Agreement, the terms and conditions of this Second Amendment shall control. This
Second Amendment may be executed in multiple counterparts, all of which, taken
together, shall constitute one document. This Second Amendment shall be deemed
effective against a party upon receipt by the other party (or its counsel) of a
counterpart executed by facsimile.

[SIGNATURES ON NEXT PAGE]

1

IN WITNESS WHEREOF, Seller and Buyer have executed this Second Amendment as of
the date referenced above.

SELLER:

GREIT–ONE WORLD TRADE CENTER, L.P.,

a California limited partnership

         
 
  By:
Its:   GREIT – One World Trade Center GP, LLC,
a California limited liability company
General Partner
 
       
 
      By:G REIT, L.P.,
a Virginia limited partnership,
Its:sole member
 
       
 
      By:G REIT, Inc.,
a Maryland corporation,
Its:General Partner
 
       
 
      By: /s/ Andrea R. Biller
 
       
 
      Name: Andrea R. Biller
 
       
 
      Title: Executive V.P.
 
       
 
       
BUYER:
 
 

 
         
   
 
        LEGACY PARTNERS REALTY FUND II, LLC,
   
 
        a Delaware limited liability company
   
 
        By:   Legacy Partners Investment Management Services, LLC

 
       
Its:
  a Delaware limited liability company
Managing Member  


 
       
 
  By:   /s/ Barry DiRaimondo
 
       
 
  Name:   Barry DiRaimondo
 
       
 
  Title:   President
 
       
 
       

2